DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Fig. 1 is a functional block diagram that merely shows blank boxes/blocks for reference numbers 110, 120, 140, and 150 which do not show the features of the invention as recited in the claims (optical image acquisition device, distance sensor, processor module, light sources). In other words, raw reference numbers and otherwise blank boxes are simply not sufficient to show the claimed device features directed to structure.  
In addition, claims 3 and 4 recites structural arrangements of
“a further optical image acquisition device, with a dominant offset to the optical image acquisition device” and “a further optical image acquisition device positioned directly on top or on the optical image acquisition device” neither of which are shown in the drawings.  Moreover, the method of claim 4 in which “the distance between the subject and the first optical image acquisition device is obtained by measuring the number of pixel [sic] therebetween” is not illustrated.
Likewise, the database of claim 5 and the process of claim 10 are not shown.
Therefore, the optical image acquisition device; distance sensor; processor module; light sources of claims 1 and 2; the structural arrangements of claims 3 and 4; the functional step of claim 4 “measuring”;’ the database of claim 5; and the process of claim 10 must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are also objected to because Figs. 4a, 4b are poor quality reproductions that do not have satisfactory reproduction characteristics contrary to 37 CFR 1.84(l).  More specifically, the line quality is poor and the characters, angles and their subscripts are blurry and not large enough to clearly read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  Indeed, the specification is replete with idiomatic and grammatic errors and appears to be a machine translation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processor module in claims 1-9 and corresponding structural support has been identified in the specification, e.g. [0042]-[0050] and algorithms have been disclosed for the broadly claimed functionality.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Some non-limiting examples include claim 1 “so as maintains [sic] said illumination” and “control … irrespective of movement of the subject”.  While the former is a less serious grammar issue the latter illustrates a misunderstanding of the English language.  The word “irrespective” is defined as “not taking (something) into account, regardless of” and is synonymous with “disregarding” or “ignoring”.  Thus, the claim purports to control the light source without taking into account the subject’s movement or otherwise while disregarding the subject’s movement.  This claimed meaning is contrary to the specification and highlights the poor-quality translation into the English language.
	Claim 2 confusingly recites that “the system determines the distance … by the distance sensor operably in communication with said processor”.  Not only is antecedent basis lacking for “the distance” and “the distance sensor” but it is unclear whether the distance sensor or the system performs the determination.  Also, the last phrase “operably in communication with said processor” is haphazardly tacked on to the end without having a clear relationship with the rest of the sentence or claimed invention.
	Claim 3 introduces the term “dominant offset” for the “further optical image acquisition device” that is not understood and likely a mistranslation.
	Although claim 1 introduces “a processor module” this element is wholly disconnected from and not recited as performing the various functions recited in claims 2-4 and 9.  Instead “the system” is recited as performing these functions.  Moreover, “the system” lacks antecedent basis in claims 2-4 and 9 thus further confounding claim clarity.
	Claim 4’s “measuring the number of pixel therebetween” is grammatically incorrect and has no frame of reference.  
Claims 5 and 6 are vague and indefinite because it is unclear what the AI or “analysis” determines regarding “said article”.  
	Claim 7 lacks antecedent basis for “the anatomical position”.
	Claim 7 is wholly confusing reciting “the processor determines the anatomical position on the subject to provide illumination, by way of anatomical recognition”.  Note that light source(s) have already been introduced in base claim 1.  Are these light sources providing illumination?  It is unclear because the claim recites the processor as providing illumination.  
	Claims 5-8 recitation of “by way of” is indefinite.  The term “by way of” is a geographical phrase defined as “so as to pass through or across; via” and does not otherwise convey a definite meaning for the claimed invention.
	Claim 9 is in narrative form and fails to refer back to any of the previously recited claim elements such as the optical image acquisition device and processor module.  Instead, claim 9 indefinitely recites that “the system utilises optical recognition of facial expressions, so as to ascertain the appeal by a subject in relation to said article”.  Whose face is subjected to “recognition of facial expressions?  Base claim 1 introduces “a subject” but claim 9 refers to “a subject” and the source of the image for optical recognition is not specified.  Moreover, there is no antecedent basis for “the appeal”.  Furthermore, it is unclear what “appeal by a subject in relation to said article” may encompass.
	Claim 10 suffers from poor grammar (e.g. “controlling the illuminating an article” and “so as maintains”) and the improper use of “irrespective” as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawashima (US 6,079,862).
Claim 1
	In regards to claim 1, Kawashima discloses a computerized system for illuminating an article on an anatomic site on a subject {see abstract, Figs. 1, 5, 11, 18, 20 with column 17, lines 56-64; column 26, lines 1-14; microcomputer in column 26, lines 1-15 all of which discuss computerized system implementations}, the computerized system including:
an optical image acquisition device for acquiring an optical image of a subject {Figs. 1, 5, 11, 18-20 illustrate CCD camera 4 acquiring an image of subject 8 while Figs. 20-21 clarifies that the subject 8 may be a person.  See also column 9, line 53—column 10, line 14; column 17, line 20-55}
a processor module operably in communication with the optical image acquisition device and for receiving an image input signal therefrom {see column 17, lines 56-64; column 26, lines 1-14; microcomputer in column 26, lines 1-15. See also Figs. 1, 5, 11, 14, 18, 20, and 29}; and
one or more light sources operably in communication with the processor module and for illuminating an anatomical site of said subject, wherein said one or more light sources are controllably moveable by the processor
{Figs. 1, 5, 11, 14 illustrating spotlight 1 that tracks a target 8 (e.g. person) to be lighted as discussed in column 9, line 52-—column 10, line 21; column 17, line 20-55 and above cites wherein the target/subject 8 may be a person such that the spotlight 1 illuminates the person’s body (anatomical site of said subject).   See also movable control unit 7 and column 10, line 66—column 11, line 21};
wherein the processor sends a control signal to said one or more light sources and in conjunction with the image input signal, so as maintains said illumination on said anatomical site of said subject irrespective of movement of the subject
{see Figs. 1, 5, 11, 14 including image recognition unit 5 and coordinate calculation unit 6 that track the person 8 based on displacement (movement) of the person 8 so that movable control unit 7 can maintain the light on the person’s body as the person moves as further discussed in column 10, line 45—column 11, line 21}.  
Claim 3
	In regards to claim 3, Kawashima discloses wherein the system determines the distance between the subject and the optical acquisition device by using a further optical image acquisition device, with a dominant offset to the optical image acquisition device and the depth information is calculated by analyzing the difference between the images captured {Fig. 14; column 15, line 12—column 17, line 19 discloses using two cameras 4a, 4b and coordinate calculating units 15a, 15b to determine the 3D coordinates of the target, which include distance, by analyzing the difference between the images}.
Claim 5
In regards to claim 5, Kawashima discloses wherein the processor determines said article by way of analysis with a database of images of articles and associated data thereof {see image recognition unit 5, 5a, 5b that uses a database of templates as per column 2, lines 31-55; column 26, lines 37-67; column 28, lines 1-64}.
Claim 10
The rejection of system claim 1 above applies mutatis mutandis to the corresponding limitations of method/process claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima and Spero (US 2015/0035440 A1).
Claim 2
	In regards to claim 2, Kawashima discloses wherein the system determines the distance between the subject and the optical acquisition device 
{Fig. 14 used two cameras 4a, 4b and coordinate calculating units 15a, 15b to determine the 3D coordinates of the target which include distance.  Column 15, line 10-column 17, line 12}
Spero is a highly analogous and relevant reference from the same field of computerized illumination systems that tracks a subject to maintain illumination on the subject. See abstract, Figs. 1, 2,5, 15, [0128], [0195]-[0198] and citations below including a camera 453, processor (controller 454) and spot light 482 that using image recognition to follow the person around the room as per [0204]-[0205].  
Spero teaches wherein the system determines the distance between the subject and the optical acquisition device by the distance sensor operably in communication with said processor {see [0178]-[0179} a distance sensor 429 and logic controller determine distances.  See also [0195]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kawashima to include wherein the system determines the distance between the subject and the optical acquisition device by the distance sensor operably in communication with said processor as taught by Spero because doing so 
merely combines prior art elements according to known methods to yield predictable results and because Kawashima already determines this distance using two cameras 4a, 4b and coordinate calculating units 15a, 15b to determine the 3D coordinates of the target, which include distance, such that substituting or supplementing this distance measurement with a conventional distance sensor as taught by Spero merely involves substitutable equivalents for the same purpose of determining distance between camera and subject.
Claim 6
	In regards to claim 6, Kawashima is not relied upon to disclose but Spero teaches wherein the processor determines said article by way of artificial intelligence (Al) {see [0011], [0043], [0126], and particularly [0179]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kawashima’s image recognition unit such that the processor determines said article by way of artificial intelligence as taught by Spero because Spero motivates using AI in [0179] as able to not only identify/recognize a particular individual but also determine their age/sex to provide individualized lighting based on age or sex.
Claims 7 and 8
	In regards to claims 7 and 8, Kawashima is not relied upon to disclose but Spero teaches (claim 7) wherein the processor determines the anatomical position on the subject to provide illumination, by way of anatomical recognition and (claim 8)
wherein said anatomical recognition is by way of facial recognition {see [0045], [0181]-[0182], [0206] discussing facial recognition/detection to determine position}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kawashima’s image recognition and coordinate calculation such that the processor determines the anatomical position on the subject to provide illumination, by way of anatomical recognition wherein said anatomical recognition is by way of facial recognition as taught by Spero because the facial region is smaller than the entire body and thus permits more targeted and accurate lighting of the subject and/or because Spero, in [0206], motivates using anatomical/facial recognition because doing so identifies/recognizes a particular individual for individualized lighting used stored personal preferences for that particular individual; and further motivates doing so in [0171] to determines the person’s age/sex to provide individualized lighting based on age or sex.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima and Ouchida (JP 2014202661 A).  A marked-up machine translation of Ouchida is being provided with this office action.  This mark-up is hereby incorporated by reference to supplement the mapping below and all cross-citations are with respect to this mark-up.
Claim 4
In regards to claim 4, Kawashima discloses wherein the system determines the distance between the subject and the optical acquisition device by use of a further optical image acquisition device 
{Fig. 14; column 15, line 12—column 17, line 19 discloses using two cameras 4a, 4b and coordinate calculating units 15a, 15b to determine the 3D coordinates of the target, which include distance, by analyzing the difference between the images}.
	Ouchida is analogous art because it is directed to solving the same problem of determining distance between a camera and a subject.  See abstract, Technical field, Figs. 1 and 3 and cites below.
	Ouchida also teaches wherein the system determines the distance between the subject and the optical acquisition device by use of a further optical image acquisition device positioned directly on top or on the optical image acquisition device, whereby the distance between the subject and the first optical image acquisition device is obtained by measuring the number of pixels therebetween {see Figs. 1 and 3; abstract, pgs. 2-6 including pixel counters 34, 36}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kawashima’s to include wherein the system determines the distance between the subject and the optical acquisition device by use of a further optical image acquisition device positioned directly on top or on the optical image acquisition device, whereby the distance between the subject and the first optical image acquisition device is obtained by measuring the number of pixel therebetween as taught by Ouchida because doing so merely combines prior art elements according to known methods to yield predictable results and because Kawashima already determines this distance using two cameras 4a, 4b and coordinate calculating units 15a, 15b to determine the 3D coordinates of the target, which include distance, such that substituting or supplementing this distance measurement with a conventional distance sensor as taught by Ouchida merely involves substitutable equivalents for the same purpose of determining distance between camera and subject.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima and Kaliouby (US 2015/0186912 A1).
Claim 9
In regards to claim 9, Kawashima is not relied upon to disclose wherein the system utilises optical recognition of facial expressions, so as to ascertain the appeal by a subject in relation to said article.
Kaliouby is an analogous reference solving the same problem of ascertaining the mental state (appeal) of a subject.  See abstract, Figs. 1, 3, 5, 9 and cites below.
Kaliouby also teaches system utilises optical recognition of facial expressions, so as to ascertain the appeal by a subject in relation to said article {see Fig. 5, [0046], [0048]-[0049], [0054]-[0058], Figs. 6, 7 including the conventional and widely applied FACS (facial action coding system) that ascertains emotions based on facial expressions}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kawashima to utilises optical recognition of facial expressions, so as to ascertain the appeal by a subject in relation to said article as taught by Kaliouby because doing so can provide advantageous feedback regarding individual satisfaction or emotional response to controlled illumination scheme and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ashoori (US2018-0252396A1) discloses a lighting system that optimizes a lighting pattern based on the person’s movement and the person’s activity including tracking identified objects such as the book in Fig. 3 to maintain illumination on the book as the book moves.  See Fig. 3 copied below, Figs. 9, [0023]-[0027], [0056], [0061]-[0068].

    PNG
    media_image1.png
    472
    641
    media_image1.png
    Greyscale

LaDuke US 20110285854 A1 discloses a theatrical followspot control that reads on many aspects of the invention.  See Fig. 3 below and related disclosure.

    PNG
    media_image2.png
    738
    566
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486